Title: To Thomas Jefferson from Joseph Carrington Cabell, 16 January 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Jan: 16. 1825.
I thank you sincerely for your favor of 11. inst. I have but little time now to answer you. I am sorry to inform you that the party in favor of the removal of the College have gained ground very much since the date of my last: insomuch that I now have the greatest apprehensions of their success. The combined intrigues of Richmond and the federal party seem too strong for the country. The weakness & imbecility of the Republican leaders in suffering themselves to be made tools of by their old opponents sickens the soul. Yet I will not despair. I will contend to the last moment, & if we are vanquished, my skirts shall be clear of all blame. There is one plan by which they may yet be defeated. It is to bring forward a bill to divide the funds of Wm & Mary on the plan you propose, as a substitute for their bill for removing the College, towards the latter readings of the bill in the House of Delegates. On the passage, the substitute would probably prevail: or a majority would agree to let both bills lie over, till another session. Delay is all we want, so as to get the Representatives of the people out of the Richmond parties; & so give the people power to act. I therefore, my dear sir, invoke your aid in drawing such a bill as will suit the purpose. You alone can prepare a bill that will enable us to vanquish the host opposed to us. If you wish  me not to make you known as the author, I will not do so. But I am very sure that so far from its doing you or your friends injury, it is the only way to save the state. I beseech you to prepare one immediately & send it as quickly as possible by the mail. We will keep the subject on the carpet long enough for the bill to get here. It is known that you prefer a division to removal: & no injury can arise to you, in any way, for drawing the bill. It is all important that you should furnish us this weapon on this occasion. I send you a printed copy of your Bill for public instruction to enable you to execute the draft with less trouble. I . Let the funds be equally divided among the districts, whatever they may be: to be augmented from the Literary Fund: the donations to old Colleges to be  revocable at the pleasure of the legislature:  if they will not surrender their old & take new charters. Let the number of districts be as  small, as  due regard to localities will admit. As to details, you will be the best judge of them.—I think the representatives will pause before they give away the rights & interests of their constituents. Great excitement prevails. No wonder—when the Clergy, Richmond, & the federal party are all united. Give me but this bill, & I think I will yet defeat them.Yours faithfullyJos: C: CabellP. S. 